This appeal is from an order dissolving a five-day injunction granted pursuant to rule 38 on bill and affidavits without notice to the defendant and subject to a *Page 494 
motion to continue the injunction. After hearing evidence on the application to continue the injunction, defendant's motion to dissolve was granted. We have held that an appeal lies from such an order: Annenberg v. Roberts, 333 Pa. 203, 2 A.2d 612. The general rule is that in the absence of basic error of law, this court will not pass on the merits of the case which must subsequently be developed and will not reverse the action of the chancellor if he had reasonable grounds for making the order complained of: Annenberg v. Roberts, supra. The learned court was right in holding that the relationship which these parties had created and acted under for some months prior to obtaining the injunction should not have been summarily terminated.
Decree affirmed at costs of appellant.